 

Exhibit 10.3

 

SOCIAL CAPITAL HEDOSOPHIA HOLDINGS CORP. V

DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Director Restricted Stock Unit Award Agreement (this “RSU Award
Agreement”), dated as of November 13, 2020 (the “Grant Date”), is made by and
between Social Capital Hedosophia Holdings Corp. V, an exempted company
incorporated under the laws of the Cayman Islands (the “Company”), and Jennifer
Dulski (the “Participant”). The terms of this RSU Award Agreement shall be
governed by the terms of the omnibus equity incentive plan to be adopted by the
Company and submitted for approval by the Company’s shareholders in connection
with the Company’s initial Business Combination (as defined below) (the “Plan”).
Certain capitalized terms used herein and not otherwise defined are defined in
Section 6 hereof.

 

1. Grant of Restricted Stock Units. The Company hereby grants to the Participant
100,000 restricted stock units (the “RSUs”), subject to all of the terms and
conditions of this RSU Award Agreement and the Plan.

 

2. Vesting.

 

(a) Subject to Sections 2(b) and 7, the RSUs shall become vested in full upon
the consummation of the Company’s initial Business Combination; provided that
the Participant remains in continuous service as a member of the Board of
Directors of the Company (the “Board”) through the time that is immediately
prior to the consummation of the Company’s initial Business Combination. In the
event that the Company does not consummate a Business Combination prior to the
date required under its Governing Documents, all RSUs will be automatically
forfeited without consideration, and this RSU Award Agreement will be null and
void.

 

(b) If the Participant’s service as a member of the Board is terminated for any
reason prior to the date on which the Company’s initial Business Combination is
consummated, then on the date of such termination from service (i) this RSU
Award Agreement shall terminate and all rights of the Participant with respect
to the RSUs shall immediately terminate, (ii) the RSUs shall be forfeited
without payment of any consideration, and (iii) neither the Participant nor any
of the Participant’s successors, heirs, assigns, or personal representatives
shall thereafter have any further rights or interests in the RSUs.

 

3. Settlement. Each RSU granted hereunder shall represent the notional right to
receive a single Ordinary Share and, upon a Domestication, if any, each RSU will
be converted into the notional right to receive a single share of Common Stock.
Vested RSUs will be settled in Ordinary Shares or shares of Common Stock, as
applicable, on a date determined in the sole discretion of the Company that
shall occur between January 1 and December 31 of the year following the year in
which vesting occurs.

 

4. Equitable Adjustment. In the event of any Change in Capitalization (other
than in connection with a Business Combination), an equitable substitution or
proportionate adjustment shall be made in (i) the kind and number of Shares or
other securities or the amount of cash or amount or type of other property
subject to outstanding RSUs granted under this Agreement; and/or (ii) the terms
and conditions of this RSU Award Agreement; provided, however, that any
fractional shares resulting from the adjustment shall be eliminated. The Company
is further authorized to make adjustments in the terms and conditions of, and
the criteria included in, this RSU Award Agreement in recognition of unusual or
infrequent events (including, without limitation, the events described in this
Section 4, but excluding an initial Business Combination) affecting the Company
or the financial statements of the Company, including but not limited to changes
in the number or conversion rights associated with the Class B Shares or
Warrants other than as contemplated hereby, or of changes in applicable laws,
regulations, or accounting principles, whenever the Company determines that such
adjustments are appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under this RSU
Award Agreement.

 



   

 

 

5. Voting and Other Rights. The Participant shall have no rights of a
stockholder with respect to the RSUs (including the right to vote and the right
to receive distributions or dividends) unless and until Shares are issued in
respect thereof following the date on which they vest in accordance with Section
2(a) hereof; provided, that with respect to the period commencing on the Grant
Date and ending on the date the Shares subject to such RSUs are issued pursuant
to this RSU Award Agreement, the Participant shall be eligible to receive an
amount equal to the product of (i) the number of Shares to be delivered as a
result of such vesting, and (ii) the amount of cash distributed by the Company
with respect to an outstanding Share during such period, which amount shall be
paid to the Participant on the date such Shares are issued (provided that such
amount shall not be paid to the extent that any RSUs do not become vested and
Shares are not delivered). No interest or other earnings will be credited with
respect to such payment.

 

6. Definitions. As used herein, the following defined terms have the definitions
set forth below:

 

i.“Business Combination” shall mean a merger, share exchange, asset acquisition,
share purchase, reorganization or similar business combination, involving the
Company and one or more businesses.    

ii.“Change in Capitalization” means any (a) merger, consolidation,
reclassification, recapitalization, spin-off, spin-out, repurchase or other
reorganization or corporate transaction or event, (b) special or extraordinary
dividend or other extraordinary distribution (whether in the form of cash,
Shares or other property), stock split, reverse stock split, share subdivision
or consolidation, (c) combination or exchange of Shares or (d) other change in
corporate structure, which, in any such case, the Company determines, in its
sole discretion, affects the Shares such that an adjustment pursuant to Section
4 is appropriate.    

iii.“Class B Shares” shall mean the Class B ordinary shares of the Company, par
value $0.0001 per share.    

iv.“Common Stock” shall mean the common stock, par value $0.0001 per share, of
the Company following a Domestication.    

v.“Domestication” shall mean a domestication by the Company as a Delaware
corporation.    

vi.“Governing Document” shall mean (a) prior to a Domestication, the Company’s
amended and restated memorandum and articles of association, as the same may be
amended from time to time, and (b) upon and following a Domestication, its
certificate of incorporation and bylaws, as the same may be amended from time to
time.

  

 2 

 



 

vii.“Ordinary Shares” shall mean the Class A ordinary shares of the Company, par
value $0.0001 per share.    

viii.“Shares” shall mean, collectively, Ordinary Shares, shares of Common Stock
and Class B Shares, as applicable.    

ix.“Trust Account” shall mean the trust fund into which a portion of the net
proceeds of the Company’s initial public offering were deposited for the benefit
of the Company, certain of its public shareholders and the underwriters of the
Company’s initial public offering.    

x.“Warrants” shall mean warrants to purchase Shares.

 

7. RSU Award Agreement Subject to Plan and Shareholder Approval. This RSU Award
Agreement is made pursuant to all of the provisions of the Plan, which is
incorporated herein by this reference, and is intended, and shall be interpreted
in a manner, to comply therewith. In the event of any conflict between the
provisions of this RSU Award Agreement and the provisions of the Plan, the
provisions of this RSU Award Agreement shall govern. The Participant hereby
acknowledges that all decisions, determinations and interpretations of the
Administrator in respect of the Plan, this RSU Award Agreement and the RSUs
shall be final and conclusive. This RSU Award Agreement and the grant of RSUs
hereunder is expressly contingent upon approval of the Plan and the overall
share limit set forth therunder by the Company’s Board (or a designated
committee thereof) and the Company’s shareholders. If the Plan is not so
approved on or prior to the consummation of the Company’s initial Business
Combination, this RSU Award Agreement shall be null and void ab initio. Any
issuance of Shares in respect of RSUs shall be issued under and pursuant to the
terms of the Plan.

 

8. Regulations and Other Approvals.

 

i.Any resale of the Shares received in respect of RSUs shall be made in
compliance with the registration requirement of the Securities Act of 1933, as
amended (the “Securities Act”), or an applicable exemption therefrom, including,
without limitation, the exemption provided by Rule 144 promulgated thereunder
(or any successor rule, “Rule 144”).    

ii.The obligation of the Company to sell or deliver Shares with respect to any
RSU granted hereunder shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Company.    

iii.Each RSU is subject to the requirement that, if at any time the Company
determines, in its absolute discretion, that the listing, registration or
qualification of Shares issuable hereunder is required by any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the grant of an RSU or the issuance of Shares, no such RSU
shall be granted or payment made or Shares issued, in whole or in part, unless
such listing, registration, qualification, consent or approval has been effected
or obtained free of any conditions not acceptable to the Company.

 



 3 

 

 

9. Participant Representations and Warranties. This RSU Award Agreement and the
grant of RSUs hereunder is expressly conditioned on the Participant’s acceptance
and agreement to the representations and warranties set forth in Annex A hereto.
All representations and warranties contained in Annex A shall survive the
execution of this RSU Award Agreement and the grant of the RSUs contemplated
hereby. The Participant agrees to indemnify and hold harmless the Company from
any liability, loss or expense (including, without limitation, reasonable
attorneys' fees) if the Participant has breached any representation or warranty
hereunder.

 

10. No Rights to Continuation of Service. Nothing in the Plan or this RSU Award
Agreement shall confer upon the Participant any right to continue in the service
of the Company or any Affiliate thereof or shall interfere with or restrict the
right of the Company or its Affiliates to terminate the Participant’s service at
any time for any reason whatsoever.

 

11. Taxes. The Participant understands that the Participant (and not the
Company) shall be responsible for any tax liability that may arise as a result
of the transactions contemplated by this RSU Award Agreement.

 

12. Section 409A and Section 457A. The intent of the parties is that the
payments and benefits under this RSU Award Agreement comply with Section 409A of
the Code and be exempt from Section 457A of the Code, to the extent subject
thereto, and accordingly, to the maximum extent permitted, this RSU Award
Agreement shall be interpreted and administered to be in compliance therewith or
exempt therefrom, as applicable. Notwithstanding anything contained herein to
the contrary, the Participant shall not be considered to have terminated service
with the Company for purposes of any payments under this RSU Award Agreement
which are subject to Section 409A of the Code until the Participant would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A of the Code. Each amount to be paid or benefit to be
provided under this RSU Award Agreement shall be construed as a separate
identified payment for purposes of Section 409A of the Code. Without limiting
the foregoing and notwithstanding anything contained herein to the contrary, to
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this RSU Award Agreement
or any other arrangement between the Participant and the Company during the
six-month period immediately following the Participant’s separation from service
shall instead be paid on the first business day after the date that is six
months following the Participant’s separation from service (or, if earlier, the
Participant’s date of death). The Company makes no representation that any or
all of the payments described in this RSU Award Agreement will be exempt from or
comply with Section 409A or Section 457A of the Code and makes no undertaking to
preclude Section 409A or Section 457A of the Code from applying to any such
payment. The Participant shall be solely responsible for the payment of any
taxes and penalties incurred under Section 409A or Section 457A of the Code.

 

13. Governing Law. This RSU Award Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware.

 



 4 

 

 

14. RSU Award Agreement Binding on Successors. The terms of this RSU Award
Agreement shall be binding upon the Participant and upon the Participant’s
heirs, executors, administrators, personal representatives, transferees,
assignees and successors in interest, and upon the Company and its successors
and assignees, subject to the terms of the Plan.

 

15. No Assignment. Notwithstanding anything to the contrary in this RSU Award
Agreement, neither this RSU Award Agreement nor any rights granted herein shall
be assignable by the Participant.

 

16. Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any other documents that may be reasonably necessary to
carry out the provisions of this RSU Award Agreement, including but not limited
to all acts and documents related to compliance with federal and/or state
securities and/or tax laws.

 

17. Severability. Should any provision of this RSU Award Agreement be held by a
court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
RSU Award Agreement, the balance of which shall continue to be binding upon the
parties hereto with any such modification (if any) to become a part hereof and
treated as though contained in this original RSU Award Agreement. Moreover, if
one or more of the provisions contained in this RSU Award Agreement shall for
any reason be held to be excessively broad as to scope, activity, subject or
otherwise so as to be unenforceable, in lieu of severing such unenforceable
provision, such provision or provisions shall be construed by the appropriate
judicial body by limiting or reducing it or them, so as to be enforceable to the
maximum extent compatible with the applicable law as it shall then appear, and
such determination by such judicial body shall not affect the enforceability of
such provisions or provisions in any other jurisdiction.

 

18. Entire Agreement. This RSU Award Agreement, the Plan and the letter
agreement, dated the date hereof, between the Company and the Participant,
contain the entire agreement and understanding among the parties as to the
subject matter hereof, and supersedes any other agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter
hereof.

 

19. Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.

 

20. Counterparts; Electronic Signature. This RSU Award Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original
and all of which together shall be deemed to be one and the same instrument. The
Participant’s electronic signature of this RSU Award Agreement shall have the
same validity and effect as a signature affixed by the Participant’s hand.

 

21. Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.

 



 5 

 

 

22. Waiver against Trust Account. The Participant acknowledges that the
Participant has no right, title, interest or claim of any kind in or to any
monies held in the Trust Account or any other asset of the Company as a result
of any liquidation of the Company with respect to the RSUs. The Participant
hereby further acknowledges that the Participant shall have no right of set-off
or any other right, title, interest or claim of any kind (“Claim”) in, or to any
distribution of, the Trust Account and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the Trust Account
for any reason whatsoever. The Participant hereby waives any and all Claims
against the Trust Account and any and all rights to seek access to the Trust
Account.

 

 

[Signature Pages Follow]

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this RSU Award Agreement as
of the date set forth above.

 


Social Capital Hedosophia Holdings Corp. V

 

By: /s/ Chamath Palihapitiya     Name: Chamath Palihapitiya     Title: Chief
Executive Officer  

   

 



[Signature Page to Director RSU Award Agreement] 

 

   

 

 

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing RSU Award Agreement, including Annex A.

 

 

PARTICIPANT 

 

Signature: /s/ Jennifer Dulski         Print Name: Jennifer Dulski  

 

  

   

 

 

ANNEX A

REPRESENTATIONS AND WARRANTIES OF THE PARTICIPANT

  

The Participant hereby represents and warrants to the Company as of the date of
this RSU Award Agreement as follows:

 

1.The Participant's domicile is the State of California, all discussions related
to this Agreement, the RSUs, and the offer and acceptance of this RSU Award
Agreement, and the RSUs granted hereunder, occurred in the State of California.

 

2.The Participant has such knowledge and experience in financial and business
matters that the Participant is capable of evaluating the merits and risks of
the investment to be made by the Participant hereunder. The Participant
understands and has taken cognizance of all the risk factors related to the
investment in the RSUs.

 

3.The Participant is acquiring the RSUs for his or her own account for
investment and not with any view to, or for resale in connection with, any
distribution or public offering thereof within the meaning of the Securities
Act.

 

4.The Participant understands that (i) the RSUs have not been, and any Shares
received in respect of RSUs will not be, registered under the Securities Act or
applicable state securities laws, in reliance on exemptions from registration
under the Securities Act and applicable state securities laws, (ii) the RSUs and
any Shares received in respect of RSUs may not be sold, transferred, offered for
sale, pledged, hypothecated or otherwise disposed of without registration under
the Securities Act, except: (a) to the Company or a subsidiary thereof, (b) to
non-U.S. persons pursuant to offers and sales that occur outside the United
States within the meaning of Regulation S under the Securities Act or (c)
pursuant to another applicable exemption from the registration requirements of
the Securities Act, and in each of cases (a) and (c) in accordance with any
applicable securities laws of the states and other jurisdictions of the United
States, and that any certificates representing the Shares shall contain a legend
to such effect, (iii) the availability of an exemption from registration may
depend on factors over which the Participant has no control, that unless so
registered or exempt from registration the RSUs and any Shares received in
respect of RSUs may be required to be held for an indefinite period and (iv) no
federal or state agency has made any finding or determination as to the fairness
for investment, nor any recommendation or endorsement, of the RSUs or any Shares
received in respect of RSUs.

 

5.The Participant understands that an exemption from registration is not
presently available pursuant to Rule 144, that there is no assurance that such
exemption will ever become available to the Participant and that even if it were
to become available, sales pursuant to Rule 144 would be limited in amount and
could only be made in full compliance with the provisions of Rule 144.

 



   

 

 

6.The Participant acknowledges and agrees that (i) except as expressly provided
for in this RSU Award Agreement, no representations or warranties have been made
to the Participant by the Company, any manager, officer, agent, employee or
affiliate of the Company, or any other persons with respect to the Participant's
investment in the RSUs, (ii) except for this RSU Award Agreement and the Plan,
there are no agreements, contracts, understandings or commitments between the
Participant on the one hand and the Company, any director, manager, officer,
agent, employee or affiliate of the Company on the other hand, with respect to
the Participant’s investment in the RSUs, (iii) in entering into this
transaction the Participant is not relying upon any information, other than that
contained in the Plan, this RSU Award Agreement and the results of the
Participant's own independent investigation, (iv) the Participant’s financial
situation is such that the Participant can afford to hold the RSUs and any
Shares received in respect of RSUs for an indefinite period of time, has
adequate means for providing for his or her current needs and personal
contingencies, and can afford the eventuality that the RSUs and any Shares
received in respect of RSUs may ultimately have no value, (v) the future value
of the RSUs and any Shares received in respect of RSUs is speculative, and (vi)
the Participant's investment in the RSUs and any Shares received in respect of
RSUs is subject to dilution by the issuance of additional equity securities by
the Company and the Participant is not entitled to any preemptive, tag-along,
information or other minority investor rights with respect to the RSUs and any
Shares received in respect of RSUs, other than as expressly set forth in this
RSU Award Agreement, the Plan or as otherwise provided under applicable law.

 

7.The Participant understands that the Participant must bear the economic risk
of his or her investment in the RSUs for an indefinite period of time.

 

8.The Participant understands that the grant of RSUs to the Participant is
predicated, in part, on the representations, warranties and covenants of the
Participant contained herein.

 

9.The Participant hereby acknowledges that neither the Company nor any
representative of the Company has provided, or will provide, the Participant
with tax advice regarding the RSUs, the Company or the execution of this
Agreement, and the Company has advised the Participant to consult the
Participant’s own tax advisor with respect to the tax consequences of each of
the foregoing, including but not limited to any applicable elections,
withholdings or other matters relating to the RSUs, the Company or the execution
of this Agreement.

  

   



 

 

 

 

 